Title: To James Madison from Henry Fanning, 30 July 1814
From: Fanning, Henry
To: Madison, James


        
          Sir
          Old Cunningham Prison New York July 30th 1814
        
        I had the honor of receiving on the 12th a letter from the secretary of the Treasury dated 6th inst stating that—“it was not considered that the power vested in the Executive authorised relief to be granted in my case.[”] Gracious God, what have I done that neither the Laws of Congress, nor the power of the executive can release me from a wretched Prison. Does an unfortunate mercantile man who has been of some service to his Country, & whose character before he was imprisoned was without blemish merit such treatment, if so, capital punishment would be hail’d as the best of friends.
        I have been near five months striving to raise money to pay the cost (which could have been recovered back) and obtain my discharge, I now find it impossible and give it up altogether, being in full expectation of ending my days here, and most heartily tired & disgusted in soliciting favor of mankind.
        My reputation having been inhumanly butchered, & myself stripped of property, my Wife & Child, (unaccustomed to hardships,) deprived of their protector and all means of support, what claims therefore can society have on me, and what interest can I now have in dragging on a miserable existence.
        Than[k] God I can look back on my past conduct with peculiar satisfaction, that my mind is still free and can liberate itself.
        If some good man should hereafter do justice to my memory I hope & trust he will draw a veil over that part which reflects disgrace on ⟨a⟩ country boasting of its Liberty, Laws, & equal, justice. As this Sir is the last time I shall do myself the honor to address you, I beg leave to offer my best wishes for the long preservation and happiness of your valuable Life. I am Sir With the greatest respect your humble Sert
        
          Henry Fanning
        
      